USCA4 Appeal: 22-6230      Doc: 9        Filed: 08/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6230


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TORRY VON ZENON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:12-cr-00047-HEH-RCY-5)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Torry Von Zenon, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6230     Doc: 9        Filed: 08/26/2022    Pg: 2 of 2




        PER CURIAM:

              Torry Von Zenon appeals the district court’s order denying his motion for

        compassionate release. We have reviewed the record and find that the district court did

        not abuse its discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

        (stating standard of review). Accordingly, we affirm the district court’s order. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                   AFFIRMED




                                                   2